Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications

2.	Reissue application 16/218,152 was filed 12/12/2018 as a reissue of US Patent 9,521,530 as identified in the ADS.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The reissue application is timely filed within two years from the grant of the original patent (US 9,521,530, issue date 12/13/2016).

The assignee is BlackBerry Limited.



Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,521,530 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
7.	Claims 1 and 16, 6 and 20, and 11 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and 10 respectively  of U.S. Patent No. 9,191,346 in view of Hellebust, US 9,699,626 B2 and Lorello, US 8,019,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of 16/218,152
Claim 16 of 16/218,152
Claim 1 of 9,191,346 B2
A method at a communication device, the method comprising:
A method at a communication device, the method comprising:
A method of operating a communication device, the method comprising:
Receiving an electronic message at the communication device, the electronic message having a received message body an address associated therewith;
Receiving a SMS message at the communication device, the SMS message having a received message body and a telephone number associated therewith;

Detecting an input at the communication device to display the electronic message; and
Detecting an input at the communication device to display the SMS message; and
Detecting an input associated with a first electronic message; and
 displayed chronologically in association with a display of a respective associated message body of at least one previously sent or previously received electronic message on the message viewer, the at least one previously sent or previously received electronic message each having the respective associated message body and an associated address that matches the associated address of the electronic message.
Identifying at least one previously sent or previously received SMS message having a respective associated message body and an associated telephone number that matches the telephone number of the SMS message; and
Displaying the received message body of the SMS message on a scrollable message viewer of the communication device, the received message body of the SMS message being displayed chronologically in association with a display of the respective associated message body of the identified at least one previously sent or SMS message.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims 1 of the ‘152 application and 1 of the ‘346 patent recite displaying received electronic messages in a message viewer along with messages with a common address.  Further, it would have been obvious to a person skilled in the art to remove the chronological display of messages in instances where different priority criteria was established by the user defined rules such as for example rules that may look for keywords in determining the order of display.  See columns 3-4 of Hellebust which discloses displaying messages based on a user-defined classification.  Further, it would have been obvious to a skilled artisan to have displayed the message body of the received and previously received or sent messages.  See Hellebust in column 3 which discloses displaying the message text and Lorello at columns 3, 8, and 9.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have incorporated the displaying of the message body of the received SMS message in association with the display of the respective associated message body of the previously sent or previously received SMS message in order to further link the related messages so that the context of the messages may be better understood.  Providing the short messages from the same sender in conjunction with prior messages enables the recipient to access all related messages for reference or context.
Claim 6 of the ‘152 patent is drawn to the device executing the method of claim 1 and claim 11 of the ‘152 is drawn to the medium comprising instructions for performing 
Further, both claims 16 of the ‘152 application and 1 of the ‘346 patent recite displaying received electronic messages in a message viewer along with messages with a common address.  It would have been obvious to skilled artisan at the time of the invention that an electronic message would be inclusive of an SMS message and an address could correspond to a telephone number.  Thus, substituting an “electronic” message for an “SMS” message and an “address” for a “telephone number” or vice-versa would have been obvious to a skilled artisan as further evidenced by Hellebust in column 2, lines 41-57 disclosing that the electronic messages include SMS messages originating from a telephone or any other type of message originating from another origin. Further, it would have been obvious to a person skilled in the art to remove the chronological display of messages in instances where different priority criteria was established by the user defined rules such as for example rules that may look for keywords in determining the order of display.  See columns 3-4 of Hellebust which discloses displaying messages based on a user-defined classification.  It would have also been obvious to a person skilled in the art to remove the scrollable display of messages in instances where the priority criteria was established to only display the most important information so as not to overcrowd the display with all information.  See column 1 and 3-4 of Hellebust which discloses displaying messages based on a user-defined classification.  

8.	Dependent claims 2-5, 7-10, 12-15, 17-19, 21-23, and 25-27 are further rejected on the ground of nonstatutory double patenting in view of the dependencies of these claims on their base claim.
9.	Claims 1 and 16, 6 and 20, and 11 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, and 20 respectively  of U.S. Patent No. 8,793,597 B2 in view of Hellebust, US 9,699,626 B2 and Lorello, US 8,019,368 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of 16/218,152
Claim 16 of 16/218,152
Claim 18 of 8,793,597 B2
A method at a communication device, the method comprising:
A method at a communication device, the method comprising:
A method of operating a  wireless device, the method comprising:
Receiving an electronic message at the communication device, the electronic message having a 
SMS message at the communication device, the SMS message having a received telephone number associated therewith;
Storing transmitted and received electronic messages in a memory of a wireless device;
Detecting an input at the communication device to display the electronic message; and
Detecting an input at the communication device to display the SMS message; and
Selecting a current electronic message;
Displaying the electronic message and the received message body on a message viewer of the communication device, the electronic message being displayed chronologically in association with a display of a respective associated message body of at least one previously sent or previously received electronic message on the message viewer, the at least one previously sent or previously received electronic message each 
SMS message having a respective associated message body and an associated telephone number that matches the telephone number of the SMS message; and
Displaying the received message body of the SMS message on a scrollable message viewer of the communication device, the received message body of  displayed chronologically in association with a display of the respective associated message body of the identified at least one previously sent or previously received SMS message.



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims 1 of the ‘152 application and 1 of the ‘597 patent recite displaying received messages in a message viewer along with messages with a common address.  Further, it would have been obvious to a person skilled in the art to remove the chronological display of messages in instances where different priority criteria was established by the user defined rules such as for example rules that may look for keywords in determining the order of display.  See columns 3-4 of Hellebust which discloses displaying messages based on a user-defined classification.   Additionally, it would have been obvious to a skilled artisan at the time of the invention to have included a scrollable message viewer to allow a user to easily traverse through the messages on a wireless device.  See column 1 of Hellebust.  Thus, a skilled artisan at the time of the invention would have been capable of adding a scrollable message viewer for the ease of viewing multiple messages on a single display screen. Further, it 
Claim 6 of the ‘152 patent is drawn to the device executing the method of claim 1 and claim 11 of the ‘152 is drawn to the medium comprising instructions for performing the method of claim 1.  It is noted claims 6 and 11 of the ‘152 application and claims 19-20 of the ‘597 patent are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 1.  
Further, both claims 16 of the ‘152 application and 1 of the ‘597 patent recite displaying received electronic messages in a message viewer along with messages with a common address.  It would have been obvious to skilled artisan at the time of the invention that an electronic message would be inclusive of an SMS message and an address could correspond to a telephone number.  Thus, substituting an “electronic” message for an “SMS” message and an “address” for a “telephone number” or vice-versa would have been obvious to a skilled artisan as further evidenced by Hellebust in 
Claim 20 of the ‘152 patent is drawn to the device executing the method of claim 16 and claim 24 of the ‘152 is drawn to the medium comprising instructions for performing the method of claim 16.  It is noted claims 20 and 24 of the ‘152 application and claims 19-20 of the ‘597 patent are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 16.  
10.	Dependent claims 2-5, 7-10, 12-15, 17-19, 21-23, and 25-27 are further rejected on the ground of nonstatutory double patenting in view of the dependencies of these claims on their base claim.

11.	Claims 1 and 16, 6 and 20, and 11 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20, and 39 respectively of U.S. Patent No. 8,683,356 B2 in view of Hellebust, US 9,699,626 B2 and Lorello, US 8,019,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of 16/218,152
Claim 16 of 16/218,152
Claim 1 of 8,683,356 B2

A method at a communication device, the method comprising:
A method of operating a  wireless device, the method comprising:
Receiving an electronic message at the communication device, the electronic message having a received message body an address associated therewith;
Receiving a SMS message at the communication device, the SMS message having a received message body and a telephone number associated therewith;
Storing transmitted and received electronic messages in a memory of a wireless device;
Detecting an input at the communication device to display the electronic message; and
Detecting an input at the communication device to display the SMS message; and
operating on a current electronic message;
Displaying the electronic message and the received message body on a message viewer of the communication device, the electronic message being displayed chronologically in association with a display of a respective associated message body of 
SMS message having a respective associated message body and an associated telephone number that matches the telephone number of the SMS message; and
Displaying the received message body of the SMS message on a scrollable message viewer of the communication device, the received message body of the SMS message being displayed chronologically in association with a display of the respective associated message body of the identified at least one previously sent or previously received SMS message.



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims 1 of the ‘152 application and 1 of the ‘356 patent recite displaying received messages in a message viewer along with messages with a common address.  Further, it would have been obvious to a person skilled in the art to remove the chronological display of messages in instances where different priority 
Claim 6 of the ‘152 patent is drawn to the device executing the method of claim 1 and claim 11 of the ‘152 is drawn to the medium comprising instructions for performing the method of claim 1.  It is noted claims 6 and 11 of the ‘152 application and claims 20 and 39 of the ‘356 patent are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 1.  
Further, both claims 16 of the ‘152 application and 1 of the ‘356 patent recite displaying received electronic messages in a message viewer along with messages with 
Claim 20 of the ‘152 patent is drawn to the device executing the method of claim 16 and claim 24 of the ‘152 is drawn to the medium comprising instructions for performing the method of claim 16.  It is noted claims 20 and 24 of the ‘152 application and claims 20 and 39 of the ‘356 patent are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 16.  
12.	Dependent claims 2-5, 7-10, 12-15, 17-19, 21-23, and 25-27 are further rejected on the ground of nonstatutory double patenting in view of the dependencies of these claims on their base claim.

13.	Claims 1 and 16, 6 and 20, and 11 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17  of U.S. Patent No. 8,239,777 B2 in view of Hellebust, US 9,699,626 B2 and Lorello, US 8,019,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of 16/218,152
Claim 16 of 16/218,152
Claim 1 of 8,239,777 B2
A method at a communication device, the method comprising:
A method at a communication device, the method comprising:
A method of operating a  wireless device, the method comprising:
Receiving an electronic message at the communication device, the electronic message having a received message body and an address associated therewith;
Receiving a SMS message at the communication device, the SMS message having a received message body and a telephone number associated therewith;

Detecting an input at the communication device to display the electronic message; and
Detecting an input at the communication device to display the SMS message; and

Displaying the electronic message and the received message body on a message viewer of the communication device, the electronic  displayed chronologically in association with a display of a respective associated message body of at least one previously sent or previously received electronic message on the message viewer, the at least one previously sent or previously received electronic message each having an associated address that matches the associated address of the electronic message.
SMS message having a respective associated telephone number of the SMS message; and
Displaying the received message body of the SMS message on a scrollable message viewer of the communication device, the received message body of the SMS message being displayed chronologically in association with a display of the respective associated message body of the identified at least one previously sent or previously received SMS message.



Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims 1 of the ‘152 application and 1 of the ‘777 patent 
Claim 6 of the ‘152 patent is drawn to the device executing the method of claim 1 and claim 11 of the ‘152 is drawn to the medium comprising instructions for performing the method of claim 1.  It is noted claims 6 and 11 of the ‘152 application and claims 9 and 17 of the ‘777 patent are not patentably distinct from each other because the claimed subject matter presented in this application is substantively the same as outlined above with respect to claim 1.  
Further, both claims 16 of the ‘152 application and 1 of the ‘356 patent recite displaying received electronic messages in a message viewer along with messages with a common address.  It would have been obvious to skilled artisan at the time of the invention that an electronic message would be inclusive of an SMS message.  See Hellebust in column 2, lines 41-57 disclosing that the electronic messages include SMS messages originating from a telephone or any other type of message originating from another origin.  Thus, substituting an “electronic” message for an “SMS” message would have been obvious to a skilled artisan as an SMS message was a type of message.  Further, it would have been obvious to a person skilled in the art to remove the chronological display of messages in instances where different priority criteria was established by the user defined rules such as for example rules that may look for keywords in determining the order of display.  See columns 3-4 of Hellebust which discloses displaying messages based on a user-defined classification.  
Claim 20 of the ‘152 patent is drawn to the device executing the method of claim 16 and claim 24 of the ‘152 is drawn to the medium comprising instructions for 
14.	Dependent claims 2-5, 7-10, 12-15, 17-19, 21-23, and 25-27 are further rejected on the ground of nonstatutory double patenting in view of the dependencies of these claims on their base claim.

Claim Interpretation

15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 20 as: 
“the processor…when operating: detects an input…identifies the at least one previously sent or previously received SMS message..”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



18.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claim limitation is as follows:
 “the processor when operating…detects an input at the communication device to display the SMS message; and identifies at least one previously sent or previously received SMS message each having a respective associated 
The processor limitation is set forth using functional language in the claim.  The processor is not understood as having sufficient structure for performing the recited functions of “detects an input at the communication device to display the SMS message; and identifies at least one previously sent or previously received SMS message each having a respective associated message body and an associated telephone number that matches the telephone number of the SMS message” as in claim 20.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “receiving” and “storing”); however, the above recited function is not a typical function found on a general purpose processor and would require additional programming of the processor to implement.  Here the function cannot be executed without additional programming.  Thus the claimed “processor” alone is not sufficient structure to perform the functions of claims 20-23.  Further, the term “processor” appears without a structural modifier.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

19.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

20.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure in the form of a processor to perform the above recited claimed function.  The specification does not provide detailed steps as to how the processor would perform the functions recited above.  

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22.	Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hellebust et al., US 9,699,626 B2, 07/04/2017 (filed 06/03/20154, claiming priority to 08/31/99) in view of Smith, US 6,333,973 B1, 12/25/2001 (filed 04/23/1997), Lorello et al., US 8,019,368 B2, 09/13/2011 (priority to US 6,751,463 filed on 10/04/99), and Smith, US 6,792,448 B1, 09/14/2004 (filed 01/14/2000) (hereinafter “Smith2”).

Regarding claim 1, Hellebust discloses a method at a communication device, the method comprising receiving an electronic message at the communication device, the electronic message having a received message body and an address associated therewith.  See column 2 disclosing a method of automatically organizing and prioritizing incoming messages on a wireless communication device.  Column 2, lines 41-57 discloses the messages can be of a variety of formats and types and can originate from a variety of equipment such as telephone, fax, computer terminal, or network server depending on the type of message.  Hellebust further discloses that the messages can have an address associated with them such as an email address.  See column 4, lines 27-34.  Additionally, Hellebust discloses that the actual message itself 0116may be displayed as in column 3, lines 43-48.
Hellebust discloses detecting an input at the communication device to display the electronic message.  See figure 2, 205 where a user can retrieve the message.
Hellebust discloses displaying the associated address of the electronic message and the received message body on a message viewer of the communication device, the electronic message being displayed chronologically in association with a display of a respective associated message body of at least one previously sent or previously received electronic message, wherein an address of the at least one previously sent or previously received electronic message matches the associated address of the electronic message.  See columns 3, lines 28-35; column 3, lines 54-66 and column 4, lines 15-54 where Hellebust discloses that a wireless device organizes the incoming message with messages already stored on the wireless device using classification information associated with the incoming message and classification information that was previously determined for and associated with each of the stored messages.  Specifically Hellebust discloses that the classification information is used to organize the incoming messages with messages already stored on the wireless device based on rule sets that can be based on criteria such as message origin and address information such as the email address of the message.  For example, one rule would analyze an incoming email message and extract the email address of the originator which could then be cross-referenced with a built-in address book to locate the category that the individual corresponding to the email address has been classified.  The email message could then be classified under the same category.  The display of the device can then be updated to inform the user of the results of the organization such as by showing the number of messages under each of the categories defined by the rule set.  The display can organize the messages by any user defined items of classification such as by email address and time received (chronologically).  See columns 3 and 4 which discloses that incoming messages are analyzed to determine a classification information for the , Hellebust discloses that the actual message itself may be displayed as in column 3, lines 43-48.  Further, Hellebust discloses that the display of the wireless device can be updated to show the number of messages under each category as defined by the rule sets.  The display can organize the messages by priority, time received, or any other user-defined item of classification such as by email address.  See column 4.
While Hellebust disclosing displaying messages based on time received (chronological order) and based on address (i.e. email address), to the extent Hellebust may not explicitly disclose that the user defined rules display the messages based on a classification of both the address and in chronological order, Smith more explicitly discloses that the messages can be displayed chronologically according to user preference such as by sender or origin of the message.  See column 8, lines 36-67 and figure 7a.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Smith’s chronological display of messages within Hellebust’s system of displaying messages based on various rules because users may desire to view the messages in the order they were received.
Although Hellebust discloses that the actual message and address itself may be displayed as in column 3, lines 43-48 and column 4, to the extent he does not explicitly according to sender or subject, etc.  Several short messages can be listed in chronological order and a user can scroll through the earlier messages from the same sender.  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through their short messages in their queue which may be sorted by sender.  Lorello also discloses displaying newly received messages at the end of a message queue in column 7, lines 42-47 and column 10, lines 62-67 when the message is not an information service message that overrides the prior message.  Lorello discloses the message may include the text or content of the message in column 8, lines 4-8, column 9, lines 24-28 and figure 2a (element 205)-2b(element 212).  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through their short messages in their queue which may be sorted by sender and in chronological order.  Lorello further discloses displaying the associated address of the electronic message.  See column 8, lines 4-10 and column 9, lines 10-37.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have incorporated Lorello’s disclosure of the prior art receiving the 
However, to the extent that Lorello’s teachings are interpreted as only queuing  the associated message body of the previously sent or received electronic message along with the received message and message body and not simultaneously displaying the current and previously sent/received message together,
 Smith2 more explicitly discloses a threaded text discussion system in which a message pane renders messages in a threaded or tree structure including the message body of both the received message and a previously sent or received message on the message viewer  See figure 3, abstract, column 4, lines 44-67.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Smith2’s display of the message body of both a received message and a previously sent/received message within Hellebust/Smith/Lorello because it was well known at the time of the invention to provide threaded messages displaying both the received and related previously sent/received message as taught by Smith2 for context and organization purposes.  See columns 1-3 disclosing the advantages of providing threaded messages including the benefits of organization and providing contextual information.  Further, a skilled artisan would appreciate that the threaded discussion message pane could be arranged differently based on associated address instead of 

Regarding claim 2, Hellebust discloses wherein the address associated with the electronic message is a telephone number when he discloses that the rules can analyze an incoming message and extract information regarding the origin or originator of the message which includes a telephone number.  Since messages can include telephone or voicemail messages which originate from a telephone and Hellebust discloses extracting address information of the originator to be cross referenced with other addresses in the address book, Hellebust discloses that the address can be a telephone number.  See column 2, lines 41-67 and column 4, lines 15-55. Although Hellebust references the origin of the message can be telephone and also discloses retrieving the address of the originator, to the extent he only implies and does 

Regarding claim 3, Hellebust discloses wherein the electronic message is a short message service message.  See column 2, lines 41-54 disclosing that the messages can be in a variety of formats or types including short message services.

Regarding claim 4, Hellebust discloses the method of claim 1 further comprising displaying at least one other previously sent or previously received electronic message, the at least one other previously sent or previously received electronic messages each having an associated address that matches the associated address of the electronic message. See columns 3, lines 28-35; column 3, lines 54-66 and column 4, lines 15-54 where Hellebust discloses that a wireless device organizes the incoming message with messages already stored on the wireless device using classification information associated with the incoming message and classification information that was previously determined for and associated with each of the stored messages.  Specifically Hellebust discloses that the classification information is used to organize the incoming messages with messages already stored 

Regarding claim 5, Although Hellebust discloses it was well known to scroll through screens to view messages on a device (see column 1, lines 39-47), Hellebust does not explicitly state that the display on the wireless device is scrollable wherein the message viewer is a scrollable message viewer.  However, as Hellebust indicates in column 1, it was well known in the art at the time of the invention to have a scrollable message viewer.  This is further disclosed by Smith when he discloses a scrollable, selectable list of all the messages received.  See for example figure 7a where message center presents a user with a scrollable list of messages.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Smith’s scrollable message viewer within Hellebust as it was well known to provide a scrollable list of messages within a wireless device for the ease of scanning all the messages and the results would have been predictable.

	Regarding claims 6-10, the claims are drawn to the communication device for carrying out the method of claims 1-5 respectively above.  Accordingly, these claims are rejected under the same rationale provided above with respect to claims 1-5.

	Regarding claims 11-15, the claims are drawn to the computer readable medium comprising the computer executable instructions for carrying out the method of claims 1-5 respectively above.  Accordingly these claims are rejected under the same rationale provided above with respect to claims 1-5.

Regarding claim 16, Hellebust discloses a method at a communication device, the method comprising receiving a short message service (SMS) message at the communication device, the SMS message having a received message body and a telephone number associated therewith; storing the SMS message and the telephone number associated with the SMS message.  See column 2 disclosing a method of automatically organizing and prioritizing incoming messages on a wireless communication device.  Column 2, lines 41-57 discloses the messages can be of a variety of formats and types including short message service (SMS) message and can originate from a variety of equipment such as telephone, fax, computer terminal, or network server depending on the type of message.  Hellebust further discloses that the messages can have an address associated with them such as an email address or telephone number if from a telephone.  See column 4, lines 27-34. Hellebust discloses an address book for referencing and storing addresses such as email address or 
Hellebust discloses detecting an input at the communication device to display the SMS message.  See figure 2, 205 where a user can retrieve the message.
Hellebust discloses identifying at least one previously sent or previously received SMS message having a respective associated message body and an associated telephone number that matches the telephone number of the SMS message; and displaying the associated telephone number and the received message body of the SMS message on a scrollable message viewer of the communication device, the received message body of the SMS message being displayed chronologically in association with a display of the respective associated message body of the identified at least one previously sent or previously received SMS message.  See columns 3, lines 28-35; column 3, lines 54-66 and column 4, lines 15-54 where Hellebust discloses that a wireless device organizes the incoming message with messages already stored on the wireless device using classification information associated with the incoming message and classification information that was previously determined for and associated with each of the stored messages.  Specifically Hellebust discloses that the classification information is used to organize the incoming messages with messages already stored on the wireless device based on rule sets that can be based on criteria such as message origin and address information such as the email address (or telephone number) of the message.  For example, one rule would analyze an incoming email message and extract the email address of the originator which could then be cross-referenced with a built-in address , Hellebust discloses that the actual message itself may be displayed as in column 3, lines 43-48.  Further, Hellebust discloses that the display of the wireless device can be updated to show the number of messages under each category as defined by the rule sets.  The display can organize the messages by priority, time received, or any other user-defined item of classification such as by an address.  See column 4.
Although Hellebust references the origin of the SMS message can be telephone and also discloses retrieving the address of the originator, to the extent he only implies and does specifically state the address is a “telephone number”, Smith discloses identifying the telephone number of the caller and that the SMS server formulates a notification message including the telephone number of the voice mail message.  See column 7, lines 40-56.  It would have been obvious to a skilled artisan at the time of the invention to have identified the associated telephone number of the SMS message in order to facilitate message management in the message center.  See column 8, “System Processing”.  Further, although Hellebust discloses it was well known to scroll through screens to view messages displayed on a device (see column 1, lines 39-47), Hellebust does not explicitly state the message viewer is scrollable.  However, as 
Although Hellebust discloses that the actual message and address itself may be displayed as in column 3, lines 43-48 and column 4, to the extent he does not explicitly disclose that the telephone number and message body of the received SMS message is displayed chronologically in association with the display of the respective associated message body of the previously sent or previously received SMS message, Lorello discloses it was well known at the time of the invention to display the message body of a received SMS message in association with the display of the respective associated message body of the previously sent or previously received SMS message.  See figures 9-11 and column 3, which discloses in a typical email application program, messages received are listed in a desired order such as in the order of receipt, alphabetical order according to sender or subject, etc.  Several short messages can be listed in chronological order and a user can scroll through the earlier messages from the same sender.  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through Lorello discloses the message may include the text or content of the message in column 8, lines 4-8, column 9, lines 24-28 and figure 2a (element 205)-2b(element 212).  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through their short messages in their queue which may be sorted by sender and in chronological order.  Lorello further discloses displaying the associated address of the electronic message.  See column 8, lines 4-10 and column 9, lines 10-37.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have incorporated Lorello’s disclosure of the prior art displaying of the message body of the received SMS message in association with the display of the respective associated message body of the previously sent or previously received SMS message within Hellebust in order to further link the related messages so that the context of the messages may be better understood.  See columns 1-3 of Lorello.  Providing the short messages from the same sender in conjunction with prior messages enables the recipient to access all related messages for reference or context.
To the extent that Lorello’s teachings are interpreted as only implying the actual displaying of the address and associated message body of the previously sent or received SMS message along with the received message and message body, Smith2 more explicitly discloses a threaded text discussion system in which a message pane on the message viewer.  See figure 3, abstract, column 4, lines 44-67.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Smith2’s display of the message body of both a received message and a previously sent/received message within Hellebust/Smith/Lorello because it was well known at the time of the invention to provide threaded messages displaying both the received and related previously sent/received message as taught by Smith2 for context and organization purposes.  See columns 1-3 disclosing the advantages of providing threaded messages including the benefits of organization and providing contextual information.  Further, a skilled artisan would appreciate that the threaded discussion message pane could be arranged differently based on associated address instead of topic and the results would have been predictable.  See column 4, lines 52-56 where Smith2 indicates it will be appreciated that threaded discussion message pane could be arranged differently relative to each other.  Further, Lorello discloses it was well known in the art at the time of the invention for prior messages from the same sender to be displayed along with the newer messages and that users would need to scroll through messages from the same sender in the prior art.  See column 3.  Thus, it would have been obvious to a skilled artisan at the time of the invention to display the address and message body of an electronic message chronologically with a previously sent electronic message as it was both well known to do so (as evidenced by Lorello in column 3) and there was some benefit to the displaying of new messages with prior 

Regarding claim 17, Hellebust discloses displaying at least one other previously sent or previously received SMS message, the at least other previously sent of previously received SMS message having an associated telephone number that matches the telephone number of the SMS message.  See columns 3, lines 28-35; column 3, lines 54-66 and column 4, lines 15-54 where Hellebust discloses that a wireless device organizes the incoming message with messages already stored on the wireless device using classification information associated with the incoming message and classification information that was previously determined for and associated with each of the stored messages.  Specifically Hellebust discloses that the classification information is used to organize the incoming messages with messages already stored on the wireless device based on rule sets that can be based on criteria such as message origin and address information such as the email address (or telephone number) of the message.  For example, one rule would analyze an incoming email message and extract the email address of the originator which could then be cross-referenced with a builti-in address book to locate the category that the individual corresponding to the email address has been classified.  The email message could then be classified under the same category.  The display of the device can then be updated to inform the user of the results of the organization such as by showing the number of messages under each of the categories defined by the rule set.  The display can organize the messages by any user defined item of 

Regarding claim 18, Hellebust discloses wherein the SMS message and the at least one previously sent or previously received SMS message are stored in a memory comprised by the communication device.  See column 3, lines 54-column 4, line 34 disclosing that the received messages with the same address can be stored on the wireless device with the same messages based on predetermined rules determining where to store the messages such as by origin or message type.

Regarding claim 19, Hellebust discloses wherein the SMS message and the at least one previously sent or previously received SMS message are stored in a database in the memory. See column 3, lines 54-column 4, line 34 disclosing that the received messages with the same address can be stored on the wireless device with 

	Regarding claims 20-23, the claims are drawn to the communication device configured to carry out the method of claims 16-19 respectively above.  Accordingly these claims are rejected under the same rationale provided above with respect to claims 16-19.

	Regarding claims 24-27, the claims are drawn to the computer readable medium comprising the computer executable instructions for carrying out the method of claims 16-19 respectively above.  Accordingly these claims are rejected under the same rationale provided above with respect to claims 16-19.

Response to Arguments

Double Patenting
26.	The double patenting rejections are maintained for reasons outlined above.

Claim Interpretation (112)
28.	As noted above, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
“a processor…when operating: receives a SMS message…stores the SMS message…detects an input…identifies the at least one previously sent or previously received SMS message..”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The processor limitation is set forth using functional language in the claim.  The processor is not understood as having sufficient structure for performing the recited functions of “identifying at least one previously sent or previously received SMS message” or “detecting an input …to display the SMS message” as in claim 20.  If a general purpose processor would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing those functions (i.e. functions such as “receiving” and “storing”); however, the above recited 

Rejection under 35 USC 103
29.	Regarding the rejections under 103, Applicant argues the references does not teach that the same message viewer displays the associated address and the message body of the currently received message, as well as the message body of at least one previously sent or received message, where the associated address of the current and previous message matches.  

	Additionally, Applicant argues Lorello describes a display of different messages with from, subject, and received time, but does not disclose displaying in the same message viewer, the message bodies of current and previously sent/received messages together with the address of the currently received message that matches the address of the previous message.
	Applicant argues the alleged combination at most teaches one message viewer displaying message bodies of related messages, without displaying their associated addresses; and another message viewer displaying senders of messages without displaying message bodies.  Applicant argues the combination does not teach displaying in the same message viewer, the message bodies of current and previously sent/received messages together with the address of the currently received message that matches the address of the previous message. Applicant argues there is no motivation to combine the references and the OA’s assertion amounts to a conclusory statement.  Applicant argues Smith2 only focuses on displaying message bodies with a tag showing the type of message and there is no motivation to combine both the message bodies of multiple messages together with their addresses that match each other.  Applicant argues it is not obvious to try such a combination and that Lorello 
Examiner disagrees.
Examiner notes that a combination of Hellebust, Smith, Lorello, and Smith2 are relied upon to teach the features of the claims.  
With respect to the argument that the references do not teach displaying in the same message viewer, the message bodies of current and previously sent/received messages together with the address of the currently received message that matches the address of the previous message, Examiner disagrees.
Hellebust discloses that the actual message itself may be displayed as in column 3, lines 43-48.  Further, Hellebust discloses that the display of the wireless device can be updated to show the number of messages under each category as defined by the rule sets.  The display can organize the messages by priority, time received, or any other user-defined item of classification such as by email address.  See column 4.  Thus, Hellebust teaches the message bodies of current and previously sent messages can be displayed with an address such as an email address.  The display in Hellebust can be updated to show the messages under each category such as address.
Although Hellebust discloses that the actual message and address itself may be displayed as in column 3, lines 43-48 and column 4, to the extent he does not explicitly disclose that the displayed message body and address of the received SMS message is displayed chronologically in association with the display of the respective associated message body of the previously sent or previously received SMS message, Lorello discloses it was well known at the time of the invention to display the address and message body of a received SMS message in association with the display of the respective associated message body of the previously sent or previously received SMS message.  See figures 9-11 and column 3, which discloses in a typical email application program, messages received are listed in a desired order such as in the order of receipt, alphabetical order according to sender or subject, etc.  Several short messages can be listed in chronological order and a user can scroll through the earlier messages from the same sender.  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through their short messages in their queue which may be sorted by sender.  Lorello also discloses displaying newly received messages at the end of a message queue in column 7, lines 42-47 and column 10, lines 62-67 when the message is not an information service message that overrides the prior message.  Lorello discloses the message may include the text or content of the message in column 8, lines 4-8, column 9, lines 24-28 and figure 2a (element 205)-2b(element 212).  See column 3, lines 5-20 and 35-47 indicating a subscriber can scroll through their short messages in their queue which may be sorted by sender and in chronological order.  Lorello further discloses displaying the associated address of the electronic message.  See column 8, lines 4-10 and column 9, lines 10-37.
However, to the extent that Lorello’s teachings are interpreted as only queuing  the associated message body of the previously sent or received electronic message along with the received message and message body and not simultaneously displaying the current and previously sent/received message together, Smith2 more explicitly discloses a threaded text discussion system in which a message pane renders on the message viewer  See figure 3, abstract, column 4, lines 44-67.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Smith2’s display of the message body of both a received message and a previously sent/received message within Hellebust/Smith/Lorello because it was well known at the time of the invention to provide threaded messages displaying both the received and related previously sent/received message as taught by Smith2 for context and organization purposes.  See columns 1-3 disclosing the advantages of providing threaded messages including the benefits of organization and providing contextual information.  Further, a skilled artisan would appreciate that the threaded discussion message pane could be arranged differently based on associated address instead of topic and the results would have been predictable.  See column 4, lines 52-56 where Smith2 indicates it will be appreciated that threaded discussion message pane could be arranged differently relative to each other.  Further, Lorello discloses it was well known in the art at the time of the invention for prior messages from the same sender to be displayed along with the newer messages and that users would need to scroll through messages from the same sender in the prior art.  See column 3.  Thus, it would have been obvious to a skilled artisan at the time of the invention to display the address and message body of an electronic message chronologically with a previously sent electronic message as it was both well known to do so (as evidenced by Lorello in column 3) and there was some benefit to the displaying of new messages with prior 
With respect to the argument that Applicant argues Smith2 discloses threaded messages which include different messages in a thread but the associated addresses are not displayed in the threaded discussion message pane, it is noted that Smith2 is not relied upon to dislcose the feature of displaying associated addresses.  Smith2 is merely relied upon to teach that the simultaneous display of newly received and previously sent messages was known in the art.  With respect to the argument  that Lorello describes a display of different messages with from, subject, and received time, but does not disclose displaying in the same message viewer, the message bodies of current and previously sent/received messages together with the address of the currently received message that matches the address of the previous message, Examiner notes that Lorello discloses it was well known in the art at the time of the invention for prior messages from the same sender to be displayed along with the newer messages and that users would need to scroll through messages from the same sender in the prior art.  See column 3.  Thus, it would have been obvious to a skilled artisan at the time of the invention to display the address and message body of an electronic message chronologically with a previously sent electronic message as it was both well known to do so (as evidenced by Lorello in column 3 and Smith2) as there was a benefit to the displaying of new messages with prior message in terms of organization and providing contextual information (see columns 1-3 of Smith2).
Thus with respect to Applicant’s argument the alleged combination at most teaches one message viewer displaying message bodies of related messages, without 
With respect to Applicant’s argument that it is not obvious to try such a combination and that Lorello teaches away from displaying message bodies in replacing the previous message.  Examiner disagrees.  Further, Lorello does not teach away from displaying message bodies by replacing previous messages because Lorello also discloses displaying newly received messages at the end of a message queue in column 7, lines 42-47 and column 10, lines 62-67 when the message is not an information service message that overrides the prior message.
	As noted previously, Lorello discloses it was well known in the art at the time of the invention for prior messages from the same sender to be displayed along with the newer messages and that users would need to scroll through messages from the same sender in the prior art.  See column 3.  Furthermore, Hellebust also discloses displaying 
	In view of the above, the rejections are maintained.

Conclusion

30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/C.M.T./Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992